DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this application.
Claims 1, 4 and 6 have been amended by Applicant.
Claims 9-14 are new claims.

Response to Arguments
Regarding 35 U.S.C. 112(f) Claim Interpretation:  Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. The claim limitations “traveling information acquirer” and “traveling environment information acquirer” in claim 1 and “traveling possibility determiner” in claims 1 and 4  use  generic placeholders that are coupled with functional language without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.  The claim interpretation is not withdrawn.

Regarding 35 U.S.C. 103 Claim Rejections:  Applicant’s arguments with respect to independent claims 1 and 6 have been considered but are moot.  Amendments to independent claims 1 and 6 and change the scope of the claims necessitating new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
traveling information acquirer in claims 1 
traveling environment information acquirer in claim 1
traveling possibility determiner in claims 1 and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, 
traveling information acquirer refers to “a traffic information acquirer 12 serving as a traveling information acquirer” (Applicant specification as filed [0032]) which is a part of the cloud server (Applicant specification as filed, Fig 3, Box 12)
traveling environment information acquirer refers to “a traffic information acquirer 12 serving as a traveling information acquirer” (Applicant specification as filed [0032]) which is a part of the cloud server (Applicant specification as filed, Fig 3, Box 12); “traveling environment with few outdoor obstacles, an own vehicle position can be estimated based on a signal from a positioning satellite such as a GNSS satellite” (Applicant specification as filed [0023]).
traveling possibility determiner refers to a component of the map locator calculator ((Applicant specification as filed, Fig 4, Box 31).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claims 1 and 6, the claims recites the claim elements “acquire weather information at a measurement point set on a road to be traveled by an own vehicle, “acquire, from a preceding vehicle…”vehicle width information of the preceding vehicle, “calculate a travelable width of the snow- removed area of  the measurement point”, “determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point”,  “comparing the calculated travelable width with an own-vehicle travelable width of the own vehicle”, “aggregates the position information of the preceding vehicle and the vehicle width information of the preceding vehicle acquired by the 2 DM_US 187287443-1.086551.0451Application No. 16/838,081Docket No.: 086551-0451 Reply to Office Action of March 1, 2022 traveling information acquirer during a time period from a time point when the own vehicle is expected to pass the measurement point until before a predetermined aggregation time”.   These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses a driving assist system which can simply be done by a person following instructions to perform mental processes, i.e. observation, evaluation, judgement.  For example, determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point encompasses a person making a simple judgement based on observation of the traveling surroundings. Thus, the claim recites mental processes.  

The claim recites the acquiring steps to “acquire weather information”, acquire, from a preceding vehicle that passed through the snow-removed area of the measurement point…vehicle width information of the preceding vehicle, passing date and time of when the preceding vehicle passed the measurement point, and position information of the preceding vehicle on the road when the preceding vehicle passes which all are recited at a level of generality (i.e. a general means for gathering the potential decisions) and amount to mere data gathering, which is a form of insignificant pre-solution activity. 

The claim as a whole merely describes how to generally “apply” the concept of vehicle control and navigation. The claimed computer component (circuitry) recited at a high level of generality and is merely invoked as a tool to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

The combination of these additional elements is no more than mere instructions to apply the exception by using generic computer components (circuitry). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. There is no indication that the circuitry is anything other than a generic, off the-shelf computer components.  For these reasons, there is no inventive concept in the claims, and thus the claims are ineligible.

Claim 2-3, 5 and 7-20 do not recite additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 20190217883  A1) in view of Shashau et al. (US 20190384294 A1) in further view of Kaji et al. (US 20190202473 A1).
Regarding Claim 1,  Ozawa teaches an automatic driving assist system comprising (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), : a traveling information acquirer configured to acquire, i) vehicle width information of the preceding vehicle (Ozawa, [0047] “The prediction unit…can predict the predicted adjacent preceding vehicle lateral position based on a reference position corresponding to each situation type, an adjacent preceding vehicle travel margin, and a vehicle width of the adjacent preceding vehicle”), iii) position information of the preceding vehicle on the road when the preceding vehicle passes the measurement point (Ozara, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit“; [0091] “the host vehicle…having the inflection point at a normal position and the post-correction target travel trajectory of the host vehicle…having the inflection point at a position closer to the current position in a situation where the host vehicle…overtakes the adjacent preceding vehicle”); a travelable width calculator configured to ii) the vehicle width  information of the preceding vehicle (Ozawa, [0036] “The margin setting…sets a host vehicle travel margin used for determination of the trajectory correction necessity determination unit”; [0047] “The prediction unit…can predict the predicted adjacent preceding vehicle lateral position based on a reference position corresponding to each situation type, an adjacent preceding vehicle travel margin, and a vehicle width of the adjacent preceding vehicle”) and iv) the position information of the preceding vehicle on the road when the preceding vehicle passes the measurement point (Ozara, [0047] “The prediction unit 11 predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle 30 based on the determination result of the situation type determination unit“); and an own vehicle traveling possibility determiner configured to based comparing the calculated travelable width with an own-vehicle travelable width of the own vehicle (Ozawa, [0036] “The margin setting unit…sets a host vehicle travel margin used for determination of the trajectory correction necessity determination unit…acquires a lateral position of the host vehicle…when the host vehicle…passes by the adjacent preceding vehicle…from the travel trajectory of the host vehicle…acquired by the trajectory acquisition unit…setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle…and the adjacent preceding vehicle”), wherein the travelable width calculator aggregates the position information of the preceding vehicle and the vehicle width information of the preceding vehicle acquired by the2DM_US 187287443-1.086551.0451Application No. 16/838,081Docket No.: 086551-0451 Reply to Office Action of March 1, 2022traveling information acquirer (Ozawa, [0017] “a correlation among both edges of another vehicle as a reference position, an adjacent preceding vehicle travel margin, a vehicle width of the adjacent preceding vehicle, a predicted adjacent preceding vehicle lateral position”), during a time period from a time point when the own vehicle is expected to pass the measurement point until before a predetermined aggregation time, to acquire the travelable width (Ozawa, [0036] “The margin setting unit…sets a host vehicle travel margin used for determination of the trajectory correction necessity determination unit…acquires a lateral position of the host vehicle…when the host vehicle…passes by the adjacent preceding vehicle…from the travel trajectory of the host vehicle…acquired by the trajectory acquisition unit…setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle…and the adjacent preceding vehicle”).

Ozawa does not teach the measurement point including a snow-removed area in a snowfall region on the road, the weather information including snow removal information at the snow-removed area in the snowfall region on the road; from a preceding vehicle that passed through the snow-removed area of the measurement point; calculate a travelable width of the snow- removed area of the measurement point based on i) the weather information including the snow removal information, determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point by automatic driving.  However, Shashua teaches these limitations.

Shashua teaches the measurement point including a snow-removed area in a snowfall region on the road (Shashua, [0353] ”a snail trail…e.g., a set of points describing a path taken by the leading vehicle”; [0849]”edges bounding the at least a portion of the road that is covered with snow”), the weather information including snow removal information at the snow-removed area in the snowfall region on the road (Shashua,[0839] “the system may determine the edges of a road in poor weather conditions, such as when a road is covered in snow”; [0849]”edges bounding the at least a portion of the road that is covered with snow”); from a preceding vehicle that passed through the snow-removed area of the measurement point (Shashua, [0345] “ processing unit…may consider the position and motion of other vehicles…the detected road edges and barriers”;[0849]”edges bounding the at least a portion of the road that is covered with snow”); calculate a travelable width of the snow- removed area of the measurement point based on i) the weather information including the snow removal information (Shashua, [0651] “determine lateral offset d by determining the left and right sides”; ,[0839] “the system may determine the edges of a road in poor weather conditions, such as when a road is covered in snow”; [0849]”edges bounding the at least a portion of the road that is covered with snow”), determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point by automatic driving (Shashau, [0091] “navigating a vehicle on a road with snow covering at least some lane markings and road…including areas where snow covers at least some lane markings and road edges…road edges bounding the at least a portion of the road that is covered with snow; and cause the vehicle to navigate a navigational path”;[0597] “navigate a vehicle based on a free space determination”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include the measurement point including a snow-removed area in a snowfall region on the road, the weather information including snow removal information at the snow-removed area in the snowfall region on the road; from a preceding vehicle that passed through the snow-removed area of the measurement point; calculate a travelable width of the snow- removed area of the measurement point based on the weather information including the snow removal information, determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point by automatic driving as taught by Shashau in order to in order to predict a traveling course to avoid collision.

Ozawa also does not teach  a traveling environment information acquirer configured to acquire weather information at a measurement point set on a road to be traveled by an own vehicle and  ii) passing date and time of when the preceding vehicle passed the measurement point.  However, Kaji teaches these limitations.

Kaji teaches a traveling environment information acquirer configured to acquire weather information at a measurement point set on a road to be traveled by an own vehicle (Kaji, [0066] “The surrounding status predicting unit…accesses an external server that manages a weather condition…and predicts…a heavy rain area in the future”) and  ii) passing date and time of when the preceding vehicle passed the measurement point and (Kaji, [0114] “[0069] an advancement direction with respect to the road R2, date and time information”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include a traveling environment information acquirer configured to acquire weather information at a measurement point set on a road to be traveled by an own vehicle and  ii) passing date and time of when the preceding vehicle passed the measurement point as taught by Kaji in order to in order to predict a traveling course to avoid collision.

Regarding Claim 2, Ozawa teaches the automatic driving assist system according to claim 1 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the travelable width calculator acquires the travelable width by aggregating the position information (Ozawa, [0017] “a correlation among both edges of another vehicle as a reference position, an adjacent preceding vehicle travel margin, a vehicle width of the adjacent preceding vehicle, a predicted adjacent preceding vehicle lateral position, and a host vehicle travel margin”) and the vehicle width information extracted from the preceding vehicle having high reliability (Ozawa, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit”).

Regarding Claim 4, Ozawa teaches the automatic driving assist system according to claim 1 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the own vehicle 5comprises: a target travel path setting calculator that sets a target travel path along which the own vehicle is caused to travel automatically (Ozawa, [0073] “ the target travel trajectory generation unit…corrects the target travel trajectory of the host vehicle…and the vehicle control device”; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”); and an automatic driving controller that causes the own vehicle to automatically travel along the target travel path (Ozawa, [0062] “The actuator…includes a driving device for steering and a device for measuring a steering angle, and the steering angle is controlled by a feedback control so as to draw the target travel trajectory obtained by the vehicle control device”), and wherein 10when the own vehicle traveling possibility determiner determines that the preceding vehicle can pass through the measurement point by automatic driving ([0095] “the first calculation unit...determines, as a lower limit value, time required for the vehicle to overtake the preceding vehicle and to enter the space between the preceding vehicle and the vehicle ahead of the preceding vehicle”), the target travel path setting calculator sets a center of the travelable width acquired by the travelable width calculator as the target travel path of the own vehicle.  However, Ozawa teaches this limitation (Ozawa, [0035] “The trajectory acquisition unit…acquires a target travel trajectory of the host vehicle...a trajectory along a center of the lane in which the host vehicle…is traveling may be acquired as the target travel trajectory of the host vehicle”).

Regarding Claim 6, Ozawa teaches an automatic driving assist system comprising a circuitry (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), the circuitry being configured to: i) vehicle width information of the preceding vehicle (Ozawa, [0047] “The prediction unit…can predict the predicted adjacent preceding vehicle lateral position based on a reference position corresponding to each situation type, an adjacent preceding vehicle travel margin, and a vehicle width of the adjacent preceding vehicle”), iii) position information of the preceding vehicle on the road when the preceding vehicle passes the measurement point (Ozara, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit“; [0091] “the host vehicle…having the inflection point at a normal position and the post-correction target travel trajectory of the host vehicle…having the inflection point at a position closer to the current position in a situation where the host vehicle…overtakes the adjacent preceding vehicle”); ii) the vehicle width information of the preceding vehicle (Ozawa, [0036] “The margin setting…sets a host vehicle travel margin used for determination of the trajectory correction necessity determination unit”; [0047] “The prediction unit…can predict the predicted adjacent preceding vehicle lateral position based on a reference position corresponding to each situation type, an adjacent preceding vehicle travel margin, and a vehicle width of the adjacent preceding vehicle”), and iv) the position information of the preceding vehicle on the road when the preceding vehicle passes the measurement point (Ozara, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit“); and based on comparing the calculated travelable width with an own-vehicle travelable width of the own vehicle (Ozawa, [0036] “The margin setting unit…sets a host vehicle travel margin used for determination of the trajectory correction necessity determination unit…acquires a lateral position of the host vehicle…when the host vehicle…passes by the adjacent preceding vehicle…from the travel trajectory of the host vehicle…acquired by the trajectory acquisition unit…setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle…and the adjacent preceding vehicle”), wherein the travelable width is acquired by aggregating the position information of the preceding vehicle and the vehicle width information of the preceding vehicle acquired (Ozawa, [0017] “a correlation among both edges of another vehicle as a reference position, an adjacent preceding vehicle travel margin, a vehicle width of the adjacent preceding vehicle, a predicted adjacent preceding vehicle lateral position”) during a time period from a time point when the own vehicle is expected to pass the measurement point until before a predetermined aggregation time (Ozawa, [0036] “The margin setting unit…sets a host vehicle travel margin used for determination of the trajectory correction necessity determination unit…acquires a lateral position of the host vehicle…when the host vehicle…passes by the adjacent preceding vehicle…from the travel trajectory of the host vehicle…acquired by the trajectory acquisition unit…setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle…and the adjacent preceding vehicle”).

Ozawa does not teach the measurement point including a snow-removed area in a snowfall region on the road, the weather information including snow removal information at the snow- removed area in the snowfall region on the road; acquire, from a preceding vehicle that passed through the snow-removed area of the measurement point, calculate a travelable width of the snow-removed area of the measurement point based on i) the weather information including the snow removal information and determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point by automatic driving.  However, Shashua teaches these limitations.

Shashau teaches the measurement point including a snow-removed area in a snowfall region on the road (Shashua, [0353] ”a snail trail…e.g., a set of points describing a path taken by the leading vehicle”; [0849]”edges bounding the at least a portion of the road that is covered with snow”), the weather information including snow removal information at the snow- removed area in the snowfall region on the road (Shashua,[0839] “the system may determine the edges of a road in poor weather conditions, such as when a road is covered in snow”; [0849]”edges bounding the at least a portion of the road that is covered with snow”); acquire, from a preceding vehicle that passed through the snow-removed area of the measurement point (Shashua, [0345] “ processing unit…may consider the position and motion of other vehicles…the detected road edges and barriers”;[0849]”edges bounding the at least a portion of the road that is covered with snow”), calculate a travelable width of the snow-removed area of the measurement point based on i) the weather information including the snow removal information (Shashua, [0651] “determine lateral offset d by determining the left and right sides”; ,[0839] “the system may determine the edges of a road in poor weather conditions, such as when a road is covered in snow”; [0849]”edges bounding the at least a portion of the road that is covered with snow”) and determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point by automatic driving (Shashau, [0091] “navigating a vehicle on a road with snow covering at least some lane markings and road…including areas where snow covers at least some lane markings and road edges…road edges bounding the at least a portion of the road that is covered with snow; and cause the vehicle to navigate a navigational path”;[0597] “navigate a vehicle based on a free space determination”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include the measurement point including a snow-removed area in a snowfall region on the road, the weather information including snow removal information at the snow- removed area in the snowfall region on the road; acquire, from a preceding vehicle that passed through the snow-removed area of the measurement point, calculate a travelable width of the snow-removed area of the measurement point based on i) the weather information including the snow removal information and determine whether the own vehicle is capable of passing through the snow-removed area of the measurement point by automatic driving as taught by Shashau in order to in order to predict a traveling course to avoid collision.

Ozawa also does not teach  acquire weather information at a measurement point set on a road to be traveled by an own vehicle, ii) passing date and time of when the preceding vehicle passed the measurement point. However, Kaji teaches these limitations.

Kaji teaches acquire weather information at a measurement point set on a road to be traveled by an own vehicle (Kaji, [0066] “The surrounding status predicting unit…accesses an external server that manages a weather condition…and predicts…a heavy rain area in the future”) and  ii) passing date and time of when the preceding vehicle passed the measurement point and (Kaji, [0114] “[0069] an advancement direction with respect to the road R2, date and time information”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include acquire weather information at a measurement point set on a road to be traveled by an own vehicle,  and passing date and time of when the preceding vehicle passed the measurement point as taught by Kaji in order to in order to predict a traveling course to avoid collision.

Regarding Claim 7, Ozawa teaches the automatic driving assist system according to claim 1 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”).  Ozawa does not teach wherein the predetermined aggregation time is set to be shorter as weather at the measurement point worsens based on the weather information.  However, Kaji teaches this limitation (Kaji, [0066] “The surrounding status predicting unit…accesses an external server that manages a weather condition through the communication device and predicts whether the subject vehicle M is going to pass through a heavy rain area in the future on the basis of the weather of an area of the running route of the subject vehicle M in the future that is acquired from the external server”, [0050] “an overtaking event of overtaking a preceding vehicle”, [0085] “a predetermined time has elapsed after the start of the inhibition of inactivation or reduction in functionality of the driving support, and the inhibition may be released in a case in which the predetermined time has elapsed”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include the predetermined aggregation time is set to be shorter as weather at the measurement point worsens based on the weather information as taught by Kaji in order to in order to predict a traveling course to avoid collision.

Regarding Claim 8, Ozawa teaches the automatic driving assist system according to claim 6 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”). Ozawa does not teach wherein the predetermined aggregation time is set to be shorter as weather at the measurement point worsens based on the weather information. However, Kaji teaches this limitation (Kaji, [0066] “The surrounding status predicting unit…accesses an external server that manages a weather condition through the communication device and predicts whether the subject vehicle M is going to pass through a heavy rain area in the future on the basis of the weather of an area of the running route of the subject vehicle M in the future that is acquired from the external server”, [0050] “an overtaking event of overtaking a preceding vehicle”, [0085] “a predetermined time has elapsed after the start of the inhibition of inactivation or reduction in functionality of the driving support, and the inhibition may be released in a case in which the predetermined time has elapsed”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include the predetermined aggregation time is set to be shorter as weather at the measurement point worsens based on the weather information as taught by Kaji in order to in order to predict a traveling course to avoid collision.

Regarding Claim 9, Ozawa teaches the automatic driving assist system according to claim 1 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the travelable width calculator is configured to (Ozawa, [0036] “The margin setting unit”): calculate a maximum width that is a distance between a position of a left end of a first vehicle at the measurement point and a position of a right end of a second vehicle at the measurement point (Ozawa, [0050] “FIG. 4 is a table…the reference position and the predicted adjacent preceding vehicle lateral position…the predicted adjacent preceding vehicle lateral position is calculated as a position obtained by adding the adjacent preceding vehicle travel margin at a predetermined distance from the reference position and the vehicle width of the adjacent preceding vehicle 31 to a right direction of the road” as shown in Figure 3), the first vehicle and the second vehicle are included in the preceding vehicle (Ozawa, Fig 3 shows first vehicle-30 and preceding vehicle-31),the left end of the vehicle passed most left at the measurement point during the time period in the preceding vehicle (Ozawa, Fig 8, [0091] “solid lines, respectively indicate the positions of the host vehicle 30 and the adjacent preceding vehicle 31 at a time when the host vehicle 30 overtakes the adjacent preceding vehicle 31”), the right end of the vehicle passed most right at the measurement point during the time period in the preceding vehicle (Ozawa, Fig 8, [0091] “The normal inflection point…is set to a point at which the relative distance between the host vehicle 30 and the adjacent preceding vehicle 31 or the TTC reaches a predetermined reference value”); and calculate the travelable width based on the maximum width (Ozawa, [0036] “the trajectory acquisition unit…thereby setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle 30 and the adjacent preceding vehicle”).  

Regarding Claim 10, Ozawa teaches the automatic driving assist system according to claim 9 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the travelable width calculator is configured to Ozawa, [0036] “The margin setting unit”): determine a first elapsed time and a second elapsed time, the first elapsed time is a time from a time point when the first vehicle passed the measurement point to the time point when the own vehicle is expected to pass the measurement point (Ozara, [0035] “the target travel trajectory of the host vehicle…including a time at which the host vehicle…and the adjacent preceding vehicle…are expected to pass each”), the second elapsed time is a time from a timepoint when the second vehicle passed the measurement point to the time point when the own vehicle is expected to pass the measurement point (Ozara, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit…can predict the predicted adjacent preceding vehicle lateral position based on a reference position”); calculate a first length and a second length based on the first elapsed time and the second elapsed time so that the first length increases as the first elapsed time increases and the second length increases as the second elapsed time increases (Ozawa, Fig 8, [0091] “The normal inflection point…is set to a point at which the relative distance between the host vehicle 30 and the adjacent preceding vehicle 31 or the TTC reaches a predetermined reference value”; [0091] “The normal inflection point…is set to a point at which the relative distance between the host vehicle 30 and the adjacent preceding vehicle 31 or the TTC reaches a predetermined reference value”); and determine the travelable width to a value calculated by subtracting the first length and the second length from the maximum width (Ozawa, [0036] “the trajectory acquisition unit…thereby setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle 30 and the adjacent preceding vehicle”).  
Regarding Claim 12, Ozawa teaches the automatic driving assist system according to claim 6 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the circuitry is configured to: calculate a maximum width that is a distance between a position of a left end of a first vehicle at the measurement point and a position of a right end of a second vehicle at the measurement point (Ozawa, [0050] “FIG. 4 is a table…the reference position and the predicted adjacent preceding vehicle lateral position…the predicted adjacent preceding vehicle lateral position is calculated as a position obtained by adding the adjacent preceding vehicle travel margin at a predetermined distance from the reference position and the vehicle width of the adjacent preceding vehicle 31 to a right direction of the road” as shown in Figure 3), the first vehicle and the second vehicle are included in the preceding vehicle (Ozawa, Fig 3 shows first vehicle-30 and preceding vehicle-31), the left end of the vehicle passed most left at the measurement point during the time period in the preceding vehicle (Ozawa, Fig 8, [0091] “solid lines, respectively indicate the positions of the host vehicle 30 and the adjacent preceding vehicle 31 at a time when the host vehicle 30 overtakes the adjacent preceding vehicle 31”), the right end of the vehicle passed most right at the measurement point during the time period in the preceding vehicle (Ozawa, Fig 8, [0091] “The normal inflection point…is set to a point at which the relative distance between the host vehicle 30 and the adjacent preceding vehicle 31 or the TTC reaches a predetermined reference value”); and calculate the travelable width based on the maximum width (Ozawa, [0036] “the trajectory acquisition unit…thereby setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle 30 and the adjacent preceding vehicle”).  

Regarding Claim 13, Ozawa teaches the automatic driving assist system according to claim 12 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the circuitry is configured to: determine a first elapsed time and a second elapsed time, the first elapsed time is a time from a time point when the first vehicle passed the measurement point to the time point when the own vehicle is expected to pass the measurement point (Ozara, [0035] “the target travel trajectory of the host vehicle…including a time at which the host vehicle…and the adjacent preceding vehicle…are expected to pass each”), the second elapsed time is a time from a timepoint when the second vehicle passed the measurement point to the time point when the own vehicle is expected to pass the measurement point (Ozara, [0047] “The prediction unit…predicts a lateral position (a predicted adjacent preceding vehicle lateral position) of the adjacent preceding vehicle…when the adjacent preceding vehicle…passes the host vehicle…based on the determination result of the situation type determination unit…can predict the predicted adjacent preceding vehicle lateral position based on a reference position”); calculate a first length and a second length based on the first elapsed time and the second elapsed time, the first length increases as the first elapsed time increases (Ozawa, Fig 8, [0091] “The normal inflection point…is set to a point at which the relative distance between the host vehicle 30 and the adjacent preceding vehicle 31 or the TTC reaches a predetermined reference value”; [0091] “The normal inflection point…is set to a point at which the relative distance between the host vehicle 30 and the adjacent preceding vehicle 31 or the TTC reaches a predetermined reference value”), the second length increases as the second elapsed time increases; and 6 DM_US 187287443-1.086551.0451Application No. 16/838,081Docket No.: 086551-0451 Reply to Office Action of March 1, 2022 determine the travelable width to a value calculated by subtracting the first length and the second length from the maximum width (Ozawa, [0036] “the trajectory acquisition unit…thereby setting as the host vehicle travel margin a value of the predicted lateral distance between the host vehicle 30 and the adjacent preceding vehicle”).  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 20190217883  A1) in view of Shashau et al. (US 20190384294 A1) in further view of Kaji et al. (US 20190202473 A1)
and Ohmura et al. (US 20200031335 A1).
Regarding Claim 3, Ozawa teaches the automatic driving assist system according to claim 2 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”).

Ozawa does not teach wherein the travelable width calculator determines that reliability is high when the preceding vehicle has passed by a predetermined time prior to the time point when the own vehicle is expected to pass through the - 23 -measurement point.  However, Kanji teaches this limitation (Kanji, [0037] “information relating to a section in which a lane change can be made and a section in which overtaking can be performed”, [0073] “As a value of the recognition level increases, a recognition accuracy becomes higher”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include preceding vehicle has passed through the measurement point more than once as taught by Kaji in order to generate “an action plan for executing automated driving of the subject vehicle…as events in automated driving…an overtaking event of overtaking a preceding vehicle” (Kaji, [0050]).

Ozawa further does not teach when the preceding vehicle has passed through the measurement point more than once within a most recent predetermined month.  However, Ohmura teaches this limitation (Ohmura, [0114] “ECU…operates to calculate a passing position of the vehicle…overlapping with the traveling trajectory of the preceding vehicle…multiple times at a constant time interval from the present time”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include preceding vehicle has passed through the measurement point more than once as taught by Ohmura in order to predict a traveling course to avoid collision.


Claims 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 20190217883  A1) in view of Shashau et al. (US 20190384294 A1) in further view of Kaji et al. (US 20190202473 A1) and Hirose et al. (US 20050049900 A1).
Regarding Claim 5, 15Modifeid  Ozawa teaches automatic driving assist system according to claim 2 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”).

Ozawa does not teach wherein the travelable width calculator determines that reliability is high when the preceding vehicle has passed by a predetermined time prior to the time point when the own vehicle is expected to pass through the - 23 -measurement point.  However, Kaji teaches this limitation (Kaji, [0037] “information relating to a section in which a lane change can be made and a section in which overtaking can be performed”, [0073] “As a value of the recognition level increases, a recognition accuracy becomes higher”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include preceding vehicle has passed through the measurement point more than once as taught by Kaji in order to generate “an action plan for executing automated driving of the subject vehicle…as events in automated driving…an overtaking event of overtaking a preceding vehicle” (Kaji, [0050]).

Ozawa further does not teach expected amount of snowfall, in a case that the time elapsing is long and the expected snowfall 20amount is large. However, Hirose teaches this limitation (Hirose, [0193] “heavy snow fall is predicted when traveling from the current position to any other”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include the expected snowfall 20amount is large as taught by Hirose in order to have “weather information concerning weather conditions associated with a specified position in the map information…may be employed as the travel-use data…to select a route evading places” (Hirose, [0193]).

Regarding Claim 11, Ozawa teaches the automatic driving assist system according to claim 10 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the travelable width calculator is configured to: determine the first length as a value calculated by multiplying the first elapsed time by a predetermined factor (Ozawa, [0082] “set the length of the side-by-side zone in the traveling direction by multiplying a relative velocity between the adjacent preceding vehicle 31 and the host vehicle 30 by a specified number of seconds”;  [0083] “ variably determines a length (width) of the side-by-side zone in the lateral direction in accordance with the length of the side-by-side zone in the traveling direction“); determine the second length as a value calculated by multiplying the second elapsed time by the predetermined factor (Ozawa, [0081] “ sets a length of the side-by-side zone in the traveling direction based on the velocity of the adjacent preceding vehicle 31…the length of the side-by-side zone in the traveling direction is set by multiplying the velocity of the adjacent preceding vehicle 31 by a specified number of seconds”); and set the predetermined factor so that the predetermined factor increases (Ozawa, [0083] “as the length of the side-by-side zone increases, the width also increases”; [0081] “specified number of seconds is defined as 3 to 6 seconds”).
Ozawa does not teach expected amount of snowfall at the measurement point when the own vehicle is expected to pass the measurement point is larger. However, Hirose teaches this limitation (Hirose, [0193] “heavy snow fall is predicted when traveling from the current position to any other”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include expected amount of snowfall at the measurement point when the own vehicle is expected to pass the measurement point is larger as taught by Hirose in order to have “weather information concerning weather conditions associated with a specified position in the map information…may be employed as the travel-use data…to select a route evading places” (Hirose, [0193]).
Regarding Claim 14, Ozawa teaches an automatic driving assist system according to claim 13 (Ozawa, [0028] The vehicle control device…is an electronic control unit (ECU; [0006] “The electronic control unit is configured to control the host vehicle so that the host vehicle travels along a target travel trajectory”), wherein the circuitry is configured to: determine the first length as a value calculated by multiplying the first elapsed time by a predetermined factor [0082] “set the length of the side-by-side zone in the traveling direction by multiplying a relative velocity between the adjacent preceding vehicle 31 and the host vehicle 30 by a specified number of seconds”;  [0083] “ variably determines a length (width) of the side-by-side zone in the lateral direction in accordance with the length of the side-by-side zone in the traveling direction“); determine the second length as a value calculated by multiplying the second elapsed time by the predetermined factor (Ozawa, [0081] “ sets a length of the side-by-side zone in the traveling direction based on the velocity of the adjacent preceding vehicle 31…the length of the side-by-side zone in the traveling direction is set by multiplying the velocity of the adjacent preceding vehicle 31 by a specified number of seconds”); and set the predetermined factor so that the predetermined factor increases [0083] “as the length of the side-by-side zone increases, the width also increases”;[0081] “specified number of seconds is defined as 3 to 6 seconds”).
Ozawa further does not teach expected amount of snowfall at the measurement point when the own vehicle is expected to pass the measurement point is larger. However, Hirose teaches this limitation (Hirose, [0193] “heavy snow fall is predicted when traveling from the current position to any other”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Ozawa to include expected amount of snowfall at the measurement point when the own vehicle is expected to pass the measurement point is larger as taught by Hirose in order to have “weather information concerning weather conditions associated with a specified position in the map information…may be employed as the travel-use data…to select a route evading places” (Hirose, [0193]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki et al. (US 20200211219 A1) discloses a passing date and time (Yamazaki, [0202] “time-of-day information, time stamp information, to the storage section”).
Kondo et al. (US 20200279481 A1) discloses determine whether the own vehicle is capable of traveling to pass through…by comparing the travelable width calculated by the travelable width calculator with an own- vehicle travelable width of the own vehicle (Kondo, [0061] “determines whether the affected vehicle is capable of passing by the obstacle, based on a vehicle width of the affected vehicle and a passable width of the road“).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662